RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0412-19

M.F.,

         Plaintiff-Respondent,

v.

R.F.,

     Defendant-Appellant.
_______________________

                   Submitted October 15, 2020 - Decided March 18, 2022

                   Before Judges Accurso and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FV-13-0756-05.

                   R.F., appellant pro se.

                   Respondent has not filed a brief.

         The opinion of the court was delivered by

ACCURSO, J.A.D.
      We are in receipt of the trial court's order vacating the July 24, 2019 final

restraining order against defendant. As he has achieved the relief he was

seeking by way of this appeal, we dismiss this matter as moot.




                                                                            A-0412-19
                                        2